DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
		Regarding claims 1 and 9, the cited prior art of record Spears et al. (U.S. 2002/0051228 A1),  either singularly or in combination, fail to anticipate or render obvious a system for collecting data from multiple sensors at a central node, comprising: multiple pairs of sensor array multiplexers and sensors connected in series along the length of two cables each having a twisted wire pair; and a central node located at a first end of the length of the two cables for receiving data from each of the multiple pairs, wherein the multiple pairs include at least two different sensors and at least two different sampling rates and the central node being located at a first end of the length of each set of dual cables for receiving data from each of the multiple pairs of sensor array multiplexers and sensors in each row M, wherein the sensors within each of the pairs of sensor array multiplexers and sensors are selected from at least two different sensors, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
		Regarding claim 17, Spears et al. either singularly or in combination, fail to anticipate or render obvious a system for collecting data from multiple sensors at a central node, comprising: a central node located at a first end of the length of the two cables for receiving data from each of the multiple pairs, wherein at least one of the multiple pairs includes a sensor which provides at least one analog data signal and at least one digital data signal, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864